DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-3, 5-6, 8-11, 13 and 15-20 have been amended, claims 7 and 12 have been canceled and claims 21-22 have been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krietzman (US 2017/0055004) in view of Yerli (US 2020/0404219).
Regarding claim 1, Krietzman discloses a multimedia collaboration system comprising:
a collaboration server including a collaboration server processor coupled to a collaboration server memory configured to store collaboration server processor instructions that when executed by the collaboration server processor are configured to
receive contributor multimedia content from a first contributor user registered as a local spectator at an event and a second contributor user registered as a spectator (feeds can be from spectators; see at least paragraphs 0048 and 0051-0052. Furthermore, locations of the devices are known; see at least paragraph 0065, 0076 and 0087),
synchronize the received contributor multimedia content with a timeline of the event (syncing and combining the feeds; see at least paragraphs 0068 and 0100),
receive a user selection of at least one synchronized received contributor multimedia content (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112), and
transmit the at least one user selected synchronized received contributor multimedia content based on receiving the user selection (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112); and
at least one user device including a user device processor coupled to a user device memory configured to store user device processor instructions that when executed by the user device processor are configured to
transmit the user selection to the collaboration server (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112), and 
receive and display the at least one user selected synchronized received contributor multimedia content in response to transmitting the user selection to the collaboration server (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112).
Krietzman is not clear about a remote spectator from the event
Yerli discloses the above missing limitation; see at least paragraphs 0003 and 0106.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krietzman by the teachings of Yerli by having the above limitations for the purpose of immersive remote participation in live events hosted by interactive environments and experienced by users in immersive realities; see at least the Abstract.

Regarding claim 2, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 1, wherein the collaboration server processor instructions when executed by the collaboration server processor are further configured to ingest a first media production being produced for an event (Krietzman; digital feeds captured by devices in an event is provided to one or more servers; see at least paragraphs 0048 and 0051-0052),
wherein the first media production is an official media production produced in real-time from the event (Krietzman; see at least paragraph 0037 and Yerli; see at least the Abstract).

Regarding claim 3, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 1, wherein the collaboration server processor instructions when executed by the collaboration server processor are further configured to
detect a user location of a user with respect to an event location of the event (Krietzman; creating a map of locations of the devices; see at least paragraph 0065, 0076 and 0087),
register the user as one of the local spectator or the remote spectator of the event based on determining the user location relative to the event location (spectator devices may be registered with servers; see at least paragraphs 0052 and 0066. Furthermore, the spectators of Yerli; see at least the rejection of claim 1),
wherein detecting the user location with respect to the event location is based on at least one of determing
a user input designation of user location,
received GPS signal data from the at least one user device, and
embedded geolocation metadata in the contributor multimedia content from the at least one user device (GPS; Krietzman; see at least the rejection of claim 1).

Regarding claim 4, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 1, wherein the received contributor multimedia content comprises at least one of user provided video content, user provided graphical image content, or user provided description content (feeds from users; Krietzman; see at least the rejection of claim 1).

Regarding claim 5, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 2, wherein synchronizing the received contributor multimedia content with the timeline of the event is based on synchronizing to a timecode of the first media production (time synched; Krietzman; see at least paragraphs 0009-0011 and 0066).

Regarding claim 6, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 2, wherein the collaboration server processor instructions when executed by the collaboration server processor are further configured to transmit a composite multimedia output comprising the synchronized received contributor multimedia content with a real-time live stream (syncing and combining the feeds by the server from the devices; see at least paragraphs 0068 and 0100 and the live event of Yerli; see at least the abstract).

Regarding claim 8, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 1, wherein receiving the user selection occurs during a time during a performance of the event (Krietzman; through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112).

Regarding claim 9, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 6, wherein providing the composite multimedia output is performed after a conclusion of the event (the replay of Yerli; see at least paragraph 0104).

Regarding claim 10, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 9, wherein receiving the user selection occurs after a conclusion of the event (the replay of Yerli; see at least paragraph 0104).

Regarding claim 11, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 2, wherein transmitting the at least one user selected synchronized multimedia content based on receiving the user selection further transmits the first media production (the feeds are combined; see at least Krietzman; see at least the rejection of claim 1).

Regarding claim 13, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 1, wherein the user section of the at least one synchronized received contributor multimedia content comprises at least one of
a local event location-based multimedia content,
a local event spectator-based multimedia content, and
a remote event spectator-based multimedia content (the content of Krietzman and Yerli’s event spectator content; see at least the rejection of claim 1).

Claim 20 is rejected on the same grounds as claim 1.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krietzman in view of Yerli and further in view of Pacor (US 2014/0150032).
Regarding claim 14, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 13, and discloses the selection of content; see at least Krietzman, but are not clear about wherein the user selection of the location-based multimedia content is based on a user selected location within the event.
Pacor discloses the above missing limitation; displaying a two-dimensional map of the venue to the user, wherein the map includes location of mobile devices capturing an event view and the user can select a view based on the location; see at least Fig. 5A and paragraph 0075.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krietzman in view of Yerli by the teachings of Pacor by having the above limitations so to be able to allow users attending a live event to interact with each other while sharing a common replay; see at least the Abstract.

Regarding claim 15, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 13, but are not clear about wherein the user selection of the local event spectator-based multimedia content is based on a user selected local event spectator.
Pacor discloses the above missing limitation; displaying a two-dimensional map of the venue to the user, wherein the map includes location of mobile devices capturing an event view and the user can select a view based on the location; see at least Fig. 5A and paragraph 0075.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krietzman in view of Yerli by the teachings of Pacor by having the above limitations so to be able to allow users attending a live event to interact with each other while sharing a common replay; see at least the Abstract.

Regarding claim 16, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 1, but are not clear about receiving a selection to display a time with the synchronized received contributor multimedia content, wherein the time is one of a time within an elapsed time of the event, or a time of day.
Pacor discloses the above missing limitation; the map of Pacor; see at least Fig. 5A shows the time 3:07PM; see at least Fig. 5A and paragraph 0075.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krietzman in view of Yerli by the teachings of Pacor by having the above limitations so to be able to allow users attending a live event to interact with each other while sharing a common replay; see at least the Abstract.

Regarding claim 17, Krietzman in view of Yerli disclose the multimedia collaboration system of claim 3, and disclose the local event spectator, but are not clear about generating an event map of the event configured to be displayed on a display of the at least one user device, the event map including at least one of
the user location of the user registered as a spectator, or
at least one region within an event location corresponding to at least one registered spectator.
Pacor discloses the above missing limitation; displaying a two-dimensional map of the venue to the user, wherein the map includes location of mobile devices capturing an event view; see at least Fig. 5A and paragraph 0075.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krietzman in view of Yerli by the teachings of Pacor by having the above limitations so to be able to allow users attending a live event to interact with each other while sharing a common replay; see at least the Abstract.

Regarding claim 18, Krietzman in view of Yerli and further in view of Pacor disclose the multimedia collaboration system of claim 17, wherein the event map further comprises one of
a display of a plurality of user selectable regions within the event map, each of the plurality of user selectable regions corresponding to at least one contributor user registered as a local spectator at the event, and
a display of a plurality of location determined contributor users registered as local event spectators within the event map (the map of Pacor; see at least Fig. 5A in combination with the registered users of Krietzman; see at least the rejection of claim 1).

Regarding claim 19, Krietzman in view of Yerli and further in view of Pacor disclose the multimedia collaboration system of claim 18, wherein the user selection corresponds to one of
the plurality of user selectable regions within the event map, and
at least one location determined contributor user of the plurality of location determined contributor users within the event map (the map of Pacor; see at least Fig. 5A).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krietzman in view of Bustamante (US 2019/0246146).
Regarding claim 21, Krietzman discloses most of the claim as discussed above, but is not clear about generating an event map of the event location configured to be displayed on a display of a user device, the event map including a user-selectable indicia representing 
a plurality of user-selectable regions within the event location, and 
a plurality of multimedia content contributors within one of the plurality of user-selectable regions within the event location.
	Bustamante discloses the above missing limitations; generating a map of the event location which includes user selectable regions, i.e. different camera views and each camera view has a plurality of media contributors, i.e. other cameras/sources; see at least Figs. 1-6 and paragraphs 0033-0037 and 0047.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krietzman by the teachings of Bustamante by having the above limitations so to be able to provide live streams of a live event from viewpoints captured by source devices; see at least the Abstract.

Regarding claim 22, Krietzman in view of Bustamante disclose the multimedia collaboration method of claim 21, wherein the user-selectable indicia representing the plurality of multimedia content contributors further displays a plurality of synchronized received contributor multimedia content corresponding to at least a portion of the plurality of multimedia content contributors (Bustamante; see at least Figs. 1-6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426